Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a present-situation-conditions acquisition section,” “an additional-conditions acquisition section,” “a conditions determination section,” and “a notification section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "on the basis of M or more additional transport conditions..." in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquir[ing] each of characteristic values of one or more articles being currently transported by the moving body including the predetermined article and present transport conditions including a transport route of each of the one or more articles; acquir[ing] additional transport conditions including a characteristic value of an article to be added and a transport route of the article to be added; determin[ing] whether or not the additional transport conditions is able to be added to the present transport conditions within a bound of the restrictions on the predetermined compliance and the restrictions on the transportable weight; and when it is determined that the additional transport conditions is able to be added to the present transport conditions, [giving] the determination to a person presenting the additional transport conditions. The claim, under its broadest reasonable interpretation, is 
This judicial exception is not integrated into a practical application because the additional elements of an information processing device, a present-situation-conditions acquisition section, an additional-conditions acquisition section, a conditions determination section, and a notification section are generic computer components.  The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because they amount to merely implementing the abstract idea on a computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claim 2 & 3 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.  Claims 2 & 3 merely further narrow the abstract idea of Claim 1 and do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-grant publication no. US A1, hereinafter “Ellison.”
Claim 1: Ellison teaches:
An information processing device in which a moving body on which restrictions on a transportable weight are imposed receives an additional transport of an article other than a predetermined article while moving the predetermined article from a point of departure to a point of arrival by driving of a driver on which restrictions on predetermined compliance are imposed, comprising: (Ellison [0042])
a present-situation-conditions acquisition section that acquires each of characteristic values of one or more articles being currently transported by the moving body including the predetermined article and present transport conditions including a transport route of each of the one or more articles; (Ellison [0086], “in an instance in which a single delivery driver and single delivery route is needed, optimizing, altering, or re-configuring a planned route such that the single delivery driver operating on the single delivery route is able to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window.”)
an additional-conditions acquisition section that acquires additional transport conditions including a characteristic value of an article to be added and a transport route of the article to be added; (Ellison [0078], “a carrier/transporter may determine whether the prospective shipment could be synchronized with one or more 
a conditions determination section that determines whether or not the additional transport conditions is able to be added to the present transport conditions within a bound of the restrictions on the predetermined compliance and the restrictions on the transportable weight; (Ellison [0085], “determining whether the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time window based on one or more of (1) available delivery vehicles, (2) available delivery drivers, (3) planned routes, ( 4) physical vehicle capacity…or the like.”)
and a notification section that gives, when it is determined that the additional transport conditions is able to be added to the present transport conditions, a notification indicating MRS F-00331 the determination to a person presenting the additional transport conditions. (Ellison [0082], “in which it is determined that the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window, providing an affirmative response to the electronic message/notification, the affirmative response indicating that the one or more items can be picked up at one of the one or more pick-up locations and delivered to one of the one or more delivery locations within the time frame/window.”)
Claim 2: The information processing device according to claim 1,
wherein the conditions determination section determines, on the basis of M (M is an arbitrary integer value of 2 or more) or more additional transport conditions presented by the person presenting a plurality of the additional transport conditions, 
Claim 3: The information processing device according to claim 1, 
wherein the conditions determination section determines a priority on the basis of a certain condition when it is determined that two or more additional transport conditions can be added to the present transport conditions on the basis of the M or more additional transport conditions presented by the person presenting the plurality of additional transport conditions and determines 1 additional transport conditions among the two or more additional transport conditions in accordance with the priority. (Ellison [0086], “for example, specifying a sequential order in which to travel within the logistics zones in response to determining a shortest travel path.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.F./           Examiner, Art Unit 3628        

/JEFF ZIMMERMAN/           Supervisory Patent Examiner, Art Unit 3628